                         Case 7:19-cr-00856-KMK Document 85 Filed 06/17/21 Page 1 of 13
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                       Southern District of New York
                                                                          )
              UNITED STATES OF AMERICA                                    )      JUDGMENT IN A CRIMINAL CASE
                                   V.                                     )
                                                                          )
                       Mayobanex Reyes                                    )      Case Number:           19 CR 00856 (KMK)
                                                                          )      USM Number:            87083-054
                                                                          )
                                                                          )                 Brian Kaplan, Esq.
                                                                          )      Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)         3 and 4
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended
18 USC 1349                       Conspiracy to Committ Bank Fraud                                         10/2018               3

18 USC 1028A(a)(l)                Aggravated Identity Theft                                                 10/2018              4




       The defendant is sentenced as provided in pages 2 through         _c:8_ _ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count( s)
X Count(s)       any open or pending                     0 is     X are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 3 0 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.




                                                                         Hon. Kenneth M. Karas, U.S.D.J.
                                                                         Name and Title of Judge



                                                                          Date
                          Case 7:19-cr-00856-KMK Document 85 Filed 06/17/21 Page 2 of 13
AO 245B (Rev. 09/ 19) Judgment in Criminal Case
                       Sheet 2 - Imprisonment

                                                                                                         Judgment - Page _2_ __   of   ~ 8 _ __
 DEFENDANT:                     MayobanexReyes
 CASE NUMBER:                   19 CR 00856 (KMK)

                                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 6 months for Count 3 to be followed by the 2 year mandatory and consecutive term on Count 4. The Defendant has been
 advised of his right to appeal.


      X The court makes the following recommendations to the Bureau of Prisons:
           It is recommended that the Defendant be designated nearest to the New York area.




      0 The defendant is remanded to the custody of the United States Marshal.

      0 The defendant shall surrender to the United States Marshal for this district:
           0    at   ----------
                                                    0    a.m.     0    p.m.     on

           0    as notified by the United States Marshal.

      X The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           X before 2 p.m. on            September 10, 2 021

           X as notified by the United States Marshal.
           X as notified by the Probation or Pretrial Services Office.


                                                                      RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                           to

  at _ _ _ _ __ _ _ __ __ _ _ _                         , with a certified copy of this judgment.


                                                                                                       UNITED STATES MARSHAL



                                                                              By -----------,..,.,.--==-=-----=-=-=---=-------
                                                                                                    DEPUTY UNITED STATES MARSHAL
                          Case 7:19-cr-00856-KMK Document 85 Filed 06/17/21 Page 3 of 13
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page _ _3_     of - - ~8_ _
DEFENDANT:                   Mayobanex Reyes
CASE NUMBER:                 19 CR 00856 (KMK)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:



2 years of supervised release for Count 3 and 1 year of supervised release for Count 4.




                                                      MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.     X You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                        Case 7:19-cr-00856-KMK Document 85 Filed 06/17/21 Page 4 of 13
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                Judgment- Page        4        of - - - ~8 _ __
DEFENDANT:                     Mayobanex Reyes
CASE NUMBER:                   19 CR 00856 (KMK)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13 .   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                      Date _ _ _ _ _ _ _ _ _ _ _ __
AO 245B (Rev. 09/19)     Casein7:19-cr-00856-KMK
                       Judgment  a Criminal Case      Document 85 Filed 06/17/21 Page 5 of 13
                       Sheet 3D- Supervised Release
                                                                                 Judgment-Page _   5_   of   8
DEFENDANT:                Mayobanex Reyes
CASE NUMBER:              19 CR 00856 (KMK)

                                    SPECIAL CONDITIONS OF SUPERVISION



It is recommended that the Defendant is to be supervised by the district of residence.
The Defendant shall submit his _(lerson, residence, place of business, vehicle, and any property, computers
(as defined in 18 USC 1030(e)(l)J, electronic communications, data storage devices and/or other media
under his control to a search on the basis that the Probation Officer has reasonable belief that contraband
or evidence of a violation of the conditions of the defendant's supervised release may be found. The search
must be conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be
grounds for revocation. The Defendant shall inform any other residents that the premises may be subJect to
search pursuant to this condition.
The Defendant will participate in an out-patiet;it treatment program at the discretion of the Probation
Officer, which program may include testing to determine whether the Defendant has reverted to using drugs
or alcohol. The Court authorizes the release of available drug treatment evaluations and reports to the
substance abuse treatment provider, as approved by the Probation Officer. The Defendant will be required
to contribute to the costs of services rendered (co-payment), in an amount determined by the Probation
Officer, based on ability to pay or availability of the third-party payment.
AO 245B (Rev. 09/19)        Casein a7:19-cr-00856-KMK
                         Judgment     Criminal Case                Document 85 Filed 06/17/21 Page 6 of 13
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                         Judgment -   Page -=-
                                                                                                                           6 _ __   of   _8 _ _ _ __

 DEFENDANT:                         Mayobanex Reyes
 CASE NUMBER:                       19 CR 00856 (KMK)
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment            Restitution                                         AV AA Assessment*           JVT A Assessment**
 TOTALS                $ 200.00             $ 173 ,129.00              $                       $                           $




 D The determination ofrestitution is deferred until - - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned paYIIlent, unless specified otherwise in
      the priority or~er or perc!!ntage payment column below. However, pursuant to 18 U.S.C . § 3664(1), all nonfederal victims must be paid
      before the Uruted States 1s paid.

 Name of Payee                               Total Loss***                        Restitution Ordered                     Priority or Percentage
 c/o Clerk of the Court                                                                        173 ,129.00
 Order filed under seal




 TOTALS                               $                                        $ _ _ _ _ _ _ _ _ _ __



 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(±). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the           D    fine   D    restitution.

        D the interest requirement for the         D    fine       D restitution is modified as follows:

  * NJJ.y Vicky and Andy Child Pornow-aphy Victim Assistance Act of2018 1 Pub. L. No . 115-299.
  ** Jusiice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.                                  .                        .
  *** Findings for the total amount of losses are required under Chapters 109A, 110, 11 0A, and 113A of Title 18 for offenses committed on
  or after September 13 , 1994, but before April 23 , 1996.
AO 245B (Rev. 09/19)     Casein7:19-cr-00856-KMK
                       Judgment   a Criminal Case               Document 85 Filed 06/17/21 Page 7 of 13
                       Sheet SA - Criminal Monetary Penalties
                                                                                           Judgment-Page _   7_   of      8
DEFENDANT:                  Mayobanex Reyes
CASE NUMBER:                19 CR 00856 (KMK)

                       ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES


During the term of imprisonment, the defendant shall remit restitution in conjunction with the Inmate Financial Responsibility
Program, but in any event not less than $25 per quarter. Through the Inmate Financial Responsibility Program (BOP Policy
Statement 5380-08), an inmate's deposits are reviewed for a six-month period, amounts are subtracted for commissary and
other expenses (currently $75 per month), and the remaining balance is used to determine payments toward financial
sanctions.
The Defendant shall pay $1,000 towards his restitution immediately following sentencing. Thereafter, restitution
shall be paid in monthly installments of at least $150.00 over a penod of supervision to commence 30 days after
the date of the judgment or the release from custody if imprisonment is imposed.
The Defendant shall notify the United States Attorney for this district within 30 days of any change of mailing or
residence address that occurs while any portion of the restitution remains unpaid.
AO 245B (Rev. 09/19)      Casein a7:19-cr-00856-KMK
                       Judgment     Criminal Case                   Document 85 Filed 06/17/21 Page 8 of 13
                       Sheet 6 - Schedule of Payments

                                                                                                            Judgment -   Page -8 - - of      8
 DEFENDANT:                 Mayobanex Reyes
 CASE NUMBER:               19 CR 00856 (KMK)


                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows :

 A     X Lump sum payment of$             200.00                due immediately, balance due


            •     not later than                                     , or
            •     in accordance with    •    C,    •    D,      •     E, or    O F below; or

 B     •    Payment to begin immediately (may be combined with                oc,       OD,or        0 F below); or

 C     O    Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g. , 30 or 60 days) after the date of this judgment; or

 D     O    Payment in equal        _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g. , months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     O    Payment during the term of supervised release will commence within _ _ _ _ _ (e .g. , 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     O    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program, are made to the cferk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 X     Joint and Several

       Case Number                                                                                                         Corr~sponding Payee,
       Defendant and Co-Defendant Names                                                   Joint and Several
       {including defendant number)                          Total Amount                      Amount                          1f appropnate
       19cr856 Jonathan Ranfiel and                                  173,129.00                       173,129.00
       Martin DeJesus Reyes Maria


  D    The defendant shall pay the cost of prosecution.

  0     The defendant shall pay the following court cost(s):

  X     The defendant shall forfeit the defendant's interest in the following property to the United States:
        See Order of Forfeiture attached.


  fnYIJ].Cnt~ ~hclll bo 11Dpliod in th; follo'rYine c;,nl~ri (l) ~~y~~mentl (2) restitution principal, ~3/ restitution interest, \4) A~AA assessment,
  (5) fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and 06) costs, mcludmg cost of
  prosecut10n and court costs.
           Case 7:19-cr-00856-KMK Document 85 Filed 06/17/21 Page 9 of 13
 ;-




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                X


UNITED STATES OF AMERICA
                                                    CONSENT PRELIMINARY ORDER
               -   V.    -                          OF FORFEITURE/
                                                    MONEY JUDGMENT
MAYOBANEX REYES,
                                                    19 Cr. 856 (KMK)
                             Defendant.

                                 ------x

               WHEREAS, on or about November 26, 2019, MAYOBANEX REYES

(the "defendant"), was charged in an Indictment,                    19 Cr. 856    (the

"Indictment"), with conspiracy to commit mail fraud,                    in violation

of 18 U.S.C. § 1344 ("Count Three"); and aggravated identity theft,

in violation of 18 U.S.C. § 1028A ("Count Four");

               WHEREAS, the Indictment included a forfeiture allegation

as    to    Count       Three,   seeking    forfeiture   to   the     United   States,

pursuant to Title 18,             United States Code,     Section 982(a) (2),       of

any and all property, real and personal, involved in said offense,

or any property traceable              to   such property,     including but not

limited to a sum of money in United States currency representing

the amount of property involved in said offense;

               WHEREAS,      on or about November 11,         2020,    the defendant

pled guilty to Count Three of the Indictment, pursuant to a plea

agreement with the Government, wherein the defendant admitted the

forfeiture allegation with respect to Count Three of the Indictment

and agreed to forfeit to the United States, pursuant to                    Title is,
        Case 7:19-cr-00856-KMK Document 85 Filed 06/17/21 Page 10 of 13


United States Code,        Section 982(a) (2),      a    sum of money equal to

$173,129 in United States currency, representing property involved

in said offense;

            IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Audrey Strauss, United

States Attorney, Assistant United States Attorney, Jim Ligtenberg

of counsel, and the defendant, and his counsel, Brian Kaplan, Esq.,

that:

            1.    As a result of the offense charged in Count Three

of the Indictment,      to which the defendant pled guilty,               a money

judgment in the amount of $173,129 in United States currency (the

"Money Judgment"),      representing property involved in Count Three

of the Indictment, shall be entered against the defendant.

            2.    Pursuant to Rule 32.2(b) (4) of the Federal Rules of

Criminal      Procedure,      this     Consent          Preliminary   Order    of

Forfeiture/Money Judgment is final as to the defendant, MAYOBANEX

REYES, and shall be deemed part of the sentence of the defendant,

and shall be included in the judgment of conviction therewith.

            3.    All   payments     on   the    outstanding      money   judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to the United States Marshals Service,

and delivered by mail         to the United States Attorney's Office,

Southern    District    of    New    York,      Attn:     Money   Laundering   and

Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,
        Case 7:19-cr-00856-KMK Document 85 Filed 06/17/21 Page 11 of 13



New York, New York 10007 and shall indicate the defendant's name

and case number.

                 4.      The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,      and    the     United      States     shall    have     clear    title     to    such

forfeited property.

                 5.      Pursuant to Title 21, United States Code, Section

853 (p),    the United States              is    authorized to seek forfeiture               of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

                 6.      Pursuant to Rule 32.2(b) (3) of the Federal Rules of

Criminal         Procedure,        the    United       States     Attorney's     Office       is

authorized to conduct any discovery needed to identify, locate or

dispose          of      forfeitable        property,           including      depositions,

interrogatories,           requests        for   production of        documents       and    the

issuance of subpoenas.

                 7.      The Court shall retain jurisdiction to enforce this

Consent Preliminary Order of                     Forfeiture/Money Judgment,            and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

                 8.      The     Clerk     of    the     Court     shall    forward        three

certified             copies     of      this     Consent        Preliminary        Order     of

Forfeiture/Money               Judgment    to    Assistant       United    States    Attorney

Alexander         J.     Wilson,      Co-Chief      of    the     Money     Laundering       and
       Case 7:19-cr-00856-KMK Document 85 Filed 06/17/21 Page 12 of 13


Transnational Criminal Enterprises Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.

              9.   The    signature   page   of   this   Consent   Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York


By,   JIM L~NBE'fjip:                                    DATE
      Assistant United States Attorney
      300 Quarropas Street
      White Plains, NY 10601
      (914)    993-1953

• MARTIN DEJESUS REYES MARIA

By:
      MAYOBANEX REYS                                     DATE


By:
      BRIAN KAPLAN, ESQ.
      Attorney for Defendant


so

                                                         DATE
UNITED             DISTRICT JUDGE
         Case 7:19-cr-00856-KMK Document 85 Filed 06/17/21 Page 13 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                  Order of Restitution

                V.                                                            19 Cr. 856 (KMK)

 Mayobanex Reyes,

                            Defendant.


       Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Jim Ligtenberg, Assistant United

States Attorney, of counsel; the presentence report; the Defendant' s conviction on Count 3 of the

above Indictment; and all other proceedings in this case, it is hereby ORDERED that:

       1. Amount of Restitution. Mayobanex Reyes, the Defendant, shall pay restitution in the

total amount of $173,129 to the victims of the offense charged in Count 3. The names, addresses,

and specific amounts owed to each victim are set forth in the Schedule of Victims attached hereto.

Upon advice of a change of address, the Clerk of the Court is authorized to send payments to the

new address without further order of this Court.

       2. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49.1 , to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

Dated: White Plains, New York

          ~ht11~1
                                                                             JUDGE
